DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/21 has been entered.
 	Claims 32, 38, 41, 42, 49, and 50 are amended.
	Claims 33, 37, 39, 48, 50, and 52-59 are canceled.
	Claims 60-61 are newly presented.
	Claims 32, 34-36, 38, 40-47, 49, 51 and 60-61 are pending and considered herein.

Claim Status, Canceled Claims
	In light of the cancelation of Claims 33, 37, 39, 48, 50, and 52-59, all rejections/objections thereto, are withdrawn.

Drawings
	In light of the drawings filed 4/12/21, the objection to the drawings is withdrawn.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In light of the claim cancelations and amendments, the rejections of Claims 32-55, and 57 of record under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn.

DOUBLE PATENTING WARNINGS
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
While the previous rejections are withdrawn, 
Claims 32, 35, 38, 40, 43, 44, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,385,336, in view of Xia, et al. (2002) “siRNA-mediated gene silencing in vitro and in vivo”, Nature Biotechnology, 20: 1006-1010. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 32, 38, 56: Claim 1 is drawn to shredding RNA, Claim 6 is to RNA KO/KD, and Claim 11 is to the complex itself which performs shredding.  Claims 5, 10 and 14 make clear the process and complex can work in vivo.  Claims 1, 6, and 11 each have Csm complexes, comprising crRNA, Csm3, Csm4, and optionally Cas10, as well as any other subunits.
Claim 33, 54: Claims 1, 6, and 11 each have Csm complexes, comprising crRNA, Csm3, Csm4, and optionally Cas10, as well as any other subunits.
Claim 37, 48, 53 and 57-59: in vivo is found in Claims 5, 10 and 14.
Claim 40: the silencing is transient, as the proteins of the complex, and the crRNA are eventually degraded (e.g., Claim 1 of the patent delivers the complex).
Claim 42: claim 7 is drawn to inactivated Csm3, resulting in knock-down.
Claim 43: the complexes, containing multiple Csm3 molecules, necessarily generates multiple cleavage sites.
Claim 49: the same assembly must occur, as the complexes are made, in, e.g., Claims 5, 10, and 14.
With regard to in an animal, the claims of the patent do not list the animal, however, it should be noted that in vivo is usually what is talked about as in an animal.  Further, Xia establishes gene silencing of GFP reporter genes by way of RNA knockdown by way of siRNAs (e.g., p. 1007).
	Thus, the Artisan would have been motivated to apply the invention of the patent to silence GFP in mice, as Xia has done.  The Artisan would have done so, and expected success, as the components are utilized for art-recognized purposes.
Response to Argument – double patenting
Applicant’s argument of 4/12/21 has been considered but is not found persuasive.
Applicant argues that the application was previously considered for this patent, but was not considered ODP because it was limited to bacterial cells, and thus, it is patentably distinct (p. 9, last paragraph).
The Examiner has reviewed the patent, however, and found that the claims issued are not limited to bacterial cells.  Thus, given the same, the broadest reasonable reading of the same claims is to in vivo, and thus, the rejections are proper.

Claims 32, 35, 40, 43, 44, 46, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,385,336, in view of Kishida, ert al. (2003) “Sequence-specific gene silencing in murine muscle induced by electroporation-mediated transfer of short interfering RNA”, The Journal of Gene Medicine, 6: 105-110. 
Claims 32, 38, 56: Claim 1 is drawn to shredding RNA, Claim 6 is to RNA KO/KD, and Claim 11 is to the complex itself which performs shredding.  Claims 5, 10 and 14 make clear the process and complex can work in vivo.  Claims 1, 6, and 11 each have Csm complexes, comprising crRNA, Csm3, Csm4, and optionally Cas10, as well as any other subunits.
Claim 33, 54: Claims 1, 6, and 11 each have Csm complexes, comprising crRNA, Csm3, Csm4, and optionally Cas10, as well as any other subunits.
Claim 37, 48, 53 and 57-59: in vivo is found in Claims 5, 10 and 14.
Claim 40: the silencing is transient, as the proteins of the complex, and the crRNA are eventually degraded (e.g., Claim 1 of the patent delivers the complex).
Claim 42: claim 7 is drawn to inactivated Csm3, resulting in knock-down.
Claim 43: the complexes, containing multiple Csm3 molecules, necessarily generates multiple cleavage sites.
Claim 49: the same assembly must occur, as the complexes are made, in, e.g., Claims 5, 10, and 14.
With regard to in an animal, the claims of the patent do not list the animal, however, it should be noted that in vivo is usually what is talked about as in an animal.  Further, Kishida establishes that GAPD is one gene which may be knocked down in mice by way of RNA knockdown (e.g., Figure 5).
	Thus, the Artisan would have been motivated to apply the invention of the patent to silence GFP in mice, as Kishida has done.  The Artisan would have done so, and expected success, as the components are utilized for art-recognized purposes.

Claim 61 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,385,336. Although the claims at issue are not identical, they are not patentably distinct from each other because, although there is slight differences in phrasing in Claim 11 of the patent, it contains the exact same structural requirement as that of present claim 61.
Thus, in light of the patent, it would be obvious to make the claimed invention.  The Artisan would do so, and expect success, as the structure is claimed in the patent.

WRITTEN DESCRIPTION FOR COMPLEXES

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

While the previous exact bases for rejection have been modified, Claims 32, 34-36, 38, 40-47, 49, 51 and 60 are/remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, due to the amendments.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are generic for complexes of csm3, csm4, and crRNA or Csm3, Csm4, Csm10, and crRNA, which includes any other subunits, to form a Type III Csm complex, that can cleave the target RNA.  Specifically here, the Examiner is pointing out the “any other subunits”, in the context of prosecution history, and in comparison to Claim 61, which excludes “any other subunits”.  It is argued that this is not viewed as a simple comprising claim, but is specifically an attempt to claim more than what has been described, given the prosecution history and comparison to new claim 61.
The specification makes explicitly clear that the invention is to Type IIIA Csm Complexes (e.g., TITLE, ABSTRACT, whole document).  In the background, Applicant teaches that type III complexes (currently, the scope of complexes claimed), targeted DNA for type IIIA, and RNA for type IIIB (pp. 1-2, paragraph bridging).  The specification teaches the type IIIA includes the Csm complexes, while type IIIB are, instead, Cmr complexes (p. 2, paragraph 2).  There is no other description for any other type III complexes, e.g., there are no type IIIC or IIID complexes, etc.  So, type III complexes are type IIIA and IIIB subtypes, only.  The IIIA complex utilize Csm proteins in the complex, and type IIIB complexes utilize Cmr proteins in the complex.
The specification teaches that Csm complex were originally suggested to be RNA-guided DNA endonucleases, and subsequent studies showed RNA-guided RNAses, and such was resolved by a demonstration that Csm complexes have transcription-dependent DNAse activity (p. 2, penultimate paragraph).  It was then found that Cas10, particularly at D16, and Csm3, particularly at D33, contain the ssDNAse and RNAse activities, respectively (pp. 2-3 paragraph 3).  It is also recognized that the Csm3 complex cleaves the pre-crRNA, in six nucleotide distances, by way of a ruler/ribonuclease in bacteria (p. 3, paragraph 2).  
Applicant then states that various components of Cas13 also have been investigated for their RNAse activity and their possible use in RNA knockdown (similar to RNAi in effect), but Applicant focuses on IIIA Csm complexes for RNA knockdown in a vertebrate, specifically Zebrafish, and successfully did so (p. 3, paragraph 4), where previously the type IIIA Csm complexes had only been known active in bacteria (p. 3, paragraph 2).
At the end of the brief description, Applicant states that the although they reveal an StCsm complex here, comprising Cas10, Csm2, Csm3, Csm4 and Csm5 proteins, with crRNA, employed in the animal cells, other complexes, from (i) other organisms, or (ii) related Cmr complexes should be able to do the same.  However, it is not taught how or which combinations of proteins are required for a Cmr-containing Csm complex, and it is not taught what other types of type III CRISPR exist, and their nucleic acid type targets.
Applicant’s specification provides antecedent basis for the same, but only demonstrates two complexes: one isolated as the Csm40 complex (Cas10, Csm2(3), Csm3(5), Csm4(1), Csm5(1):crRNA40(1)) and the other isolated as the Csm72 complex (Cas10(1), Csm2(3), Csm3(5), Csm4(1):crRNA72(1) (SPECIFICATION, p. 28).  
Moreover, the specification teaches the manufacture of artificial complexes, requiring at least Csm3, Csm4, and crRNA (p. 26). 
Still further, no Cmr containing Csm complexes are shown in the specification, and no other type III complexes are discussed, besides IIIA and IIIB, and the IIIB (which are really the Cmr complexes) are only discussed with regard to homology to Csm complexes to get ideas of where to look in the present-disclosure’s investigations, for activities.
The art does not provide more, as Applicant’s priority provides the first description in the art of the required components to obtain RNA cleavage by the type IIIA complex.
The same absence of art, and given the number of Csm proteins and Cas proteins which may be present in a generic Csm type III complex, and the lack of Cmr proteins in the type III Csm complex, demonstrates a great many embodiments which are generic, and the Artisan simply would not know if they may be formed, and in fact, are not described, such that the Artisan would not have understood Applicant to have been in possession of more than the a Csm complex of, minimally Csm3, Csm4, and crRNA, as has been described above, along with the larger Csm40 and Csm72 complexes isolated..
Still further, given that the prosecution history, particularly with regard to the present rejection, demonstrates an attempt to claim more than the particular complexes, as provided, e.g., in present Claim 61, the Aritsan would view “any other subunits” to include other Csm proteins, as well as Cmr proteins, derived from any species of bacteria.
Hence, the Artisan would not have found Applicant to have been in possession of other than complexes containing minimally, the components found in the Csm40 complex, or the components found in the Csm70 complex and the artificial Csm3, Csm4 and crRNA complex made, as described and demonstrated.
Response to Argument – Written Description, complexes possessed
	Applicant’s argument of 4/12/21 has been considered but is not found persuasive.
	Applicant argues the present amendments narrow the claims, such that the written description is not applicable (pp. 10-11).
	Such is not persuasive.  Given the (i) prosecution history; and (ii) presently claimed Claim 61, the Artisan would not view the present claimed limitation of “any other subunits” to be simply a comprising limitation, but instead, an attempt to continue to claim these other subunits, whether described or not.
	Applicant argues Claim 61 is not applicable to this rejection (p. 11).
	Such is persuasive.  Claim 61 is not included in this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49 and 51 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims have been amended, such that instead of the proteins forming the type III csm complex, they now require the nucleic acids encoding the components of the type III csm complex and the crRNA, to form a complex.
The specification only teaches these complexes are formed from the proteins, not the nucleic acids.  The art does not recognize any such coding sequences forming a complex either.
Thus, the Artisan would not have understood applicant to have been in possession of the invention as presently claimed.


Art Made of Record
	Staals, et al. (2014) “RNA Targeting by the Type III-A CRISPR/Cas Csm Complex of Thermus thermophilus”, Molecular Cell, 56: 518-30 was previously made of record.  This the first disclosure in the art, post filing, of the complex.

Conclusion
	No claim is allowed.                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633